 1
 2
 3
 4
 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE
 7   _______________________________________
                                            )
 8   KURT SINGLETON,                        )
                                            )               Case No. C17-1712RSL
 9                            Plaintiff,    )
                v.                          )
10                                          )               ORDER STRIKING CASE
     INTELLISIST, INC., d/b/a Spoken        )               MANAGEMENT DEADLINES
11   Communications,                        )
                                            )
12                            Defendants.   )
     _______________________________________)
13
14         This matter comes before the Court on the “Stipulated Motion by the Parties to Extend
15   Case Deadlines Pending Resolution of Outstanding Privilege Issue and to Permit Mediation.”
16   Dkt. # 82. The parties have scheduled a mediation for November 13, 2018, and request that the
17   Court strike the existing case management order and not set new deadlines until they have had a
18   chance to explore alternative means of resolving this matter. The motion is GRANTED. The
19   remaining case management deadlines (Dkt. # 28) are hereby STRICKEN. The parties shall file
20   a joint status report regarding the outcome of the mediation on or before November 16, 2018.
21   The Court will refrain from ruling on the pending motions in the interim.
22
23         Dated this 9th day of October, 2018.
24
25
                                              A
                                              Robert S. Lasnik
26                                            United States District Judge

     ORDER STRIKING CASE
     MANAGEMENT DEADLINES
